COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

         ORDER AND NOTICE OF INTENT TO DISMISS FOR WANT OF JURISDICTION

Appellate case name:        In re Brandy Charles and Prophet Ronald Dwayne Whitfield,
                            Relators

Appellate case number:      01-17-00369-CV

Trial court case number:    2017-02559J

Trial court:                314th District Court of Harris County

       On May 19, 2017, relators, Brandy Charles and Prophet Ronald Dwayne
Whitfield, filed a pro se petition for a writ of mandamus seeking an order to compel the
respondent district judge to return the child in question and to dismiss the underlying suit
affecting the parent-child relationship. On May 23, 2017, relators also filed an affidavit
in support of emergency petition for writ of mandamus. On May 24, 2017, relators filed
a similar emergency motion for immediate order. However, to the extent that relators
intended their affidavit and emergency motion to be in support of temporary relief
pending disposition of their petition, these emergency motions are both denied because
no certificate of compliance was included. See TEX. R. APP. P. 52.10(a).

       Moreover, Whitfield, proceeding pro se, has been declared a vexatious litigant
and is the subject of three prefiling orders. The most recent pre-filing order was signed
on March 30, 2016, in Prophet Ronald Dwayne Whitfield v. First Service Credit Union
and Big Star Honda, Cause No. 2015-45473 in the 295th District Court of Harris
County, Texas. See Office of Court Administration (“OCA”) List of Vexatious Litigants
Subject to Prefiling Orders under Section 11.101, Civil Practice and Remedies Code,
available at http://www.txcourts.gov/judicial-data/vexatious-litigants/ (last viewed on
May 22, 2017); see also TEX. CIV. PRAC. & REM. CODE ANN. § 11.104(b) (West 2013)
(requiring OCA to maintain list and post list of vexatious litigants on agency’s website);
Douglas v. Am. Title Co., 196 S.W.3d 876, 878 n.2 (Tex. App.—Houston [1st Dist.]
2006, no pet.) (taking judicial notice of Harris County record of vexatious litigants).
        The Clerk of this Court may not file an original proceeding presented by a pro se
vexatious civil litigant subject to a prefiling order under Section 11.101 unless the
litigant first obtains an order from the local administrative judge permitting the filing, or
else is a timely-filed writ of mandamus under Section 11.102. See TEX. CIV. PRAC. &
REM. CODE ANN. § 11.103(a), (d) (West 2013). Relator Whitfield is not filing this
petition for writ of mandamus under Section 11.102 because he is not challenging a local
administrative judge’s decision to deny permission to file a litigation or appeal within
thirty days of that decision. See id. § 11.102(f). Also, though relator Whitfield appears
to have signed and filed this pro se petition on behalf of both himself and relator Charles,
he may not represent Charles as counsel because Whitfield is not a licensed attorney.
See Olley v. Valplace Houston I-10 West Tex. LP, No. 14-15-00386-CV, 2016 WL
299677, at *4 (Tex. App.—Houston [14th Dist.] Jan. 21, 2016, supp. order) (“A party
may represent himself or may be represented by a lawyer.”) (quoting TEX. R. CIV. P. 7).

       Accordingly, unless relator Whitfield files proof that he has previously obtained an
order from the local administrative judge permitting the filing of this original proceeding,
this mandamus petition may be dismissed for want of jurisdiction without further
notice. See TEX. CIV. PRAC. & REM. CODE ANN. § 11.103(a); cf. § 11.1035(b) (West
2013) (noting that, if district clerk mistakenly files litigation from vexatious litigant, court
shall immediately stay litigation and shall dismiss litigation unless plaintiff obtains order
from local administrative judge within ten days of clerk’s notice); see also TEX. R. APP.
P. 42.3(a), (c). Relator’s response, if any, is due to be filed with the Clerk of this Court
within 10 days from the date of this notice.

       It is so ORDERED.
Judge’s signature: /s/ Laura Carter Higley
                    Acting individually

Date: May 25, 2017